In proceedings pursuant to CPLR article 75 to stay arbitration, the appeal is from an order and judgment (one paper) of the Supreme Court, Nassau County (McGinity, J.), entered November 19, 1984, which, inter alia, granted the respondent’s motion to consolidate the proceedings and confirm the award of the arbitrator, and denied the appellant’s cross application to set aside the award. The appeal brings up for review so much of an order of the same court, dated February 5, 1985, as, upon reargument, adhered to its original determination (see, CPLR 5517 [b]).
Appeal from the order and judgment entered November 19, 1984 dismissed. That order and judgment was superseded by the order dated February 5, 1985, made upon reargument.
Order dated February 5, 1985 affirmed insofar as reviewed.
The respondent is awarded one bill of costs.
Our review of the record indicates that the refusal of the arbitrator to adjourn the arbitration hearing at the request of the appellant was a proper exercise of discretion (see, Matter of Kool Air Sys. [Syosset Institutional Bldrs.], 22 AD2d 672), and did not prejudice the rights of the appellant (see, CPLR 7511 [b] [1]). Moreover, there is no evidence in the record to indicate that the arbitrator’s award constituted an award of punitive damages. Thompson, J. P., Niehoff, Eiber and Spatt, JJ., concur.